779 F.2d 50
45 Fair Empl.Prac.Cas.  1895
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LENA M. HARDEN, Plaintiff-Appellant,v.DAYTON HUMAN REHABILITATION CENTER, Defendant-Appellee.
84-3566, 84-3619
United States Court of Appeals, Sixth Circuit.
10/4/85

AFFIRMED
S.D.Ohio, 520 F.Supp. 769
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO
BEFORE:  ENGEL and MILBURN, Circuit Judges; and WEICK, Senior Circuit Judge.
PER CURIAM.


1
Upon consideration of the briefs and record herein and after oral argument, the judgment of the district court is AFFIRMED for the reasons stated in the entered opinion of the district court.